DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2. 	Claims 78-87 are pending upon entry of amendment filed on 3/1/21.

Applicant’s election of group II, claims 83-87 with traverse in the reply filed on 3/1/21 has been acknowledged.   

Applicant’s traversal is based on the inventions are clearly related and the ‘049 publication does not teach the special technical features with the claimed invention. 

It is not found persuasive because the prior art ‘031 publication discloses treatment of fibrotic diseases in general with TNF antibody (claim 19) and unity of invention does not exist under PCT Rule 13.1 and 13.2.  The restriction requirement is still deemed proper and therefore made FINAL.

Accordingly, claims 78-82 are withdrawn from further consideration by the examiner, 37 CFR 1.142 (b) as being drawn to a nonelected invention. 

Claims 83-87 are under consideration in the instant application.

3.	      Applicant’s IDS filed on 9/27/18 has been acknowledged.

4.	The oaths filed on 9/27/18 and 10/20/20 have been acknowledged.  The oath filed on 

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 83-87 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by U.S. Pub. 2009/0291062.

The ‘062 publication teaches pharmaceutical compositions comprising adalimumab in prefilled syringes with needle of 25G ([197], [280] and claims 1, 53-54).  The ‘062 publication discloses antibody concentration of 100mg/ml or 200mg/ml (claims 15 and 17), claim 83 reciting 0.2ml and 0.4ml of 40mg are included in this rejection.

The phrase “for use in treating an individual afflicted with early stage Dupuytren’s disease” is considered intended use of the adalimumab composition as the no structural difference between the claimed adalimumab and the prior art adalimumab.  This is an inherent property of the adalimumab and included in this rejection.  Therefore, the reference teachings anticipate the claimed invention.

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 83-87 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pub 2013/0287760 in view of U.S. Pub.2009/0291062.

The ‘760 publication teaches the treatment of Dupuytren’s disease with the composition comprising adalimumab 40mg (col. 10, claim 1).

The disclosure of the ‘760 publication differs from the instant claimed invention in that it does not teach the use of pre-filled syringe and 25G needle as in claims 83-84 of the instant application. 

The teachings of the ‘062 publication have been discussed, supra.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to package the clinically important adalimumab composition as taught by the ‘760 publication in pre-filled syringe with needle as taught by the ‘062 publication. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the packaging into prefilled syringe delivers accurate dose and adds convenience in administering to the patient.

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

10.	No claims are allowable.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
April 15, 2021
/YUNSOO KIM/Primary Examiner, Art Unit 1644